Case 18-00273   Doc 19-2   Filed 01/06/19 Entered 01/06/19 12:58:13   Desc Exhibit
                                  B Page 1 of 4




                EXHIBIT B
Case
  Case
     18-00273
       18-00273Doc
                 Doc
                   19-2
                     7 Filed
                        Filed11/06/18
                              01/06/19 Entered
                                       Entered11/06/18
                                                 01/06/1908:57:06
                                                          12:58:13 Desc
                                                                   DescMain
                                                                        Exhibit
                          Document
                               B PagePage
                                        2 of 41 of 3
Case
  Case
     18-00273
       18-00273Doc
                 Doc
                   19-2
                     7 Filed
                        Filed11/06/18
                              01/06/19 Entered
                                       Entered11/06/18
                                                 01/06/1908:57:06
                                                          12:58:13 Desc
                                                                   DescMain
                                                                        Exhibit
                          Document
                               B PagePage
                                        3 of 42 of 3
            Case
            Case
              Case
                 18-00273
                 18-00273
                   18-00273Doc
                           Doc
                             Doc
                               19-2
                               2 7 Filed
                                     Filed
                                      Filed
                                         07/31/18
                                           11/06/18
                                            01/06/19Entered
                                                     Entered
                                                      Entered07/31/18
                                                                11/06/18
                                                                  01/06/19
                                                                        09:23:12
                                                                          08:57:06
                                                                           12:58:13Desc
                                                                                    Desc
                                                                                     Desc
                                                                                        Stamped
                                                                                          Main
                                                                                           Exhibit
                                        Document
                                         Summons
                                             B PagePage
                                                     Page
                                                      4 of 413 of
                                                               of 13

                                                                         U.S. Bankruptcy Court
                                                                        Northern District of Illinois

              In re:
              Bankruptcy Case No. 16−24720
              CARHART, INC.
                                                                                                             Debtor
              Adversary Proceeding No. 18−00273
              JOJI TAKADA, NOT INDIVUDUALLY BUT AS CHAPTER 7 TRUSTEE FOR THE BANKRUPTCY ESTATE OF CARHART, INC.
                                                                                                             Plaintiff
              v.
              KEXIN CARHART
                                                                                                             Defendant
                                                            SUMMONS IN AN ADVERSARY PROCEEDING

             To: KEXIN CARHART
             YOU ARE SUMMONED and required to submit a motion or answer to complaint which is attached to this summons to the Clerk of the Bankruptcy
             Court within 30 days from the date of issuance of this summons, except that the United States and its offices and agencies shall submit a motion or
             answer to the complaint within 35 days of issuance.
             Address of Clerk
                                                        Clerk, U.S. Bankruptcy Court
                                                        Northern District of Illinois
                                                        219 S Dearborn
                                                        Chicago, IL 60604
             At the same time, you must also serve a copy of the motion or answer upon the plaintiff's attorney.


             Name and Address of Plaintiff's Attorney
                                                        Nathaniel Cade, Jr.
                                                        PO Box 170887
                                                        Milwaukee, WI 53217
             If you make a motion, your time to answer is governed by Federal Rule of Bankruptcy Procedure 7012.

             YOU ARE NOTIFIED that a status hearing has been set at the following time and place:


             Address
                                                        Dirksen Federal Building
                                                        219 South Dearborn                                 Status Hearing Date and Time
                                                        Courtroom 644                                      09/13/2018 at 10:00AM
                                                        Chicago IL 60604
             IF YOU FAIL TO RESPOND TO THIS SUMMONS, YOUR FAILURE WILL BE DEEMED TO BE YOUR CONSENT TO ENTRY OF A
             JUDGEMENT BY THE BANKRUPTCY COURT AND JUDGEMENT BY DEFAULT MAY BE TAKEN AGAINST YOU FOR THE
             RELIEF DEMANDED IN THE COMPLAINT.




                   Date Issued


                   07 / 31 / 2018

                                                                                            Jeffrey P. Allsteadt, Clerk Of Court



ILNB 2012
